Case 3:18-cv-01322-KAD Document 359-2 Filed 06/02/21 Page 1 of 5

                                                                     1

                      UNITED STATES DISTRICT COURT
                                                         HOOK DEC.
                        DISTRICT OF CONNECTICUT          EXHIBIT A


   ______________________________
   JANE DOE,                     )
                  Plaintiff,     ) No: 3:18-CV-1322 (KAD)
                                 )
        v.                       ) December 19, 2019
   TOWN OF GREENWICH, ET AL.,     )
                   Defendants.    ) 10:02 a.m.
   ______________________________)
                             Brien McMahon Federal Building
                             915 Lafayette Boulevard
                             Bridgeport, Connecticut




                              MOTION HEARING

     *(With Court-Ordered Sealing/Redaction of Non-Party Name)



   B E F O R E:

              THE HONORABLE KARI A. DOOLEY, U.S.D.J.




   Courtroom Deputy:                          Official Court Reporter:
   Kristen Gould, Esq.                        Tracy L. Gow, RPR
Case 3:18-cv-01322-KAD Document 359-2 Filed 06/02/21 Page 2 of 5

                                                                   3

   A P P E A R A N C E S:

   For Plaintiff, Jane Doe:
        ELIZABETH I. HOOK, ESQ.
        Braxton Hook, LLC
        280 Railroad Avenue
        Suite 205
        Greenwich, CT 06830
        203-661-4610
        Email: ehook@braxtonhook.com

   For Defendants Town of Greenwich, Brent Reeves
   and Krystie Rondini:
        ROBERT BURDETTE MITCHELL, ESQ.
        REESE BURDETTE MITCHELL, ESQ.
        Mitchell & Sheahan, P.C.
        80 Ferry Boulevard, Suite 216
        Stratford, CT 06615
        203-873-0240
        Email: rmitchell@mitchellandsheahan.com
               reesemitchell@mitchellandsheahan.com

   For Non-Party Witness, Peter Roe:
        MICHAEL J. JONES, ESQ.
        RYAN STEPHEN TOUGIAS, ESQ.
        Ivey, Barnum & O'Mara LLC
        170 Mason Street
        Greenwich, CT 06830
        203-661-6000
        Email: mjones@ibolaw.com
               rtougias@ibolaw.com

   Also present:
        JOSEPH D'AMATO, ESQ. - Law Clerk
Case 3:18-cv-01322-KAD Document 359-2 Filed 06/02/21 Page 3 of 5

                                                                   6

   of, the mindset on the Plaintiff's side -- at the hearing,

   there was some back and forth.

             There was -- as soon as that, the second reveal of

   my client's name, was before Judge Bellis, there was some

   back and forth between Ms. Braxton -- and, unfortunately,

   she's not here again; Ms. Hook has to, sort of, bear the

   brunt of this -- but Ms. Braxton went back and forth with the

   judge, and the judge was concerned about whether or not she

   had actually entered an order with respect to sealing the

   names of the non-party witnesses.

             And after some back and forth, about five minutes,

   the judge finally said, You know what, I never entered an

   order that requires the pseudonyms.        And almost

   instantaneously -- and I actually have the transcript with me

   -- Ms. Braxton's response was, Well, in that case, I withdraw

   my motion to seal.

             And, Your Honor, that's very concerning to me,

   because, again, it was almost instantaneous, and it goes to

   her mindset.    And the mindset was such that -- and I can't

   even fathom why she would think it's okay that my client's

   name could stay in the record -- that the motion to seal

   wouldn't be a natural thing, to protect these young people

   and to protect this young man.

             So that sort of leads into, at least my feeling

   about this, that, you know, each of these disclosures have
Case 3:18-cv-01322-KAD Document 359-2 Filed 06/02/21 Page 4 of 5

                                                                      11

   anything by his real name.       We practice using the name "Peter

   Roe."   Most of the people working on this case don't even

   know my client's real name.

             THE COURT:    I saw that you had made a request, I

   believe it was to Ms. Braxton, that e-mails refer to your

   client as "Peter Roe."      Has she complied since you've sent

   that e-mail?

             MR. JONES:    That's correct.     Since that time, she

   has, Your Honor.     But, again, that was nine days ago.        And,

   again, I keep coming back to the mindset.         The mindset

   is such that his real name is obviously engrained, at least

   in Ms. Braxton's brain.      And, unfortunately, I think -- you

   know, again, whether it's conscious, unconscious, purposeful

   or not, it still seems to go to the fact that this -- the

   revelation of his name keeps happening.

             And, Your Honor, I think one of the reasons Ms.

   Braxton isn't here today is she's, literally, as we speak --

   as I speak -- she's in front of Judge Bellis right now,

   objecting to a motion to seal that was filed by another

   non-party witness in this case, where they're using his

   actual initials to identify him.

             So, again, this mindset that these non-party

   witnesses shouldn't be protected by a motion to seal or by a

   pseudonym, I really don't understand it.

             And, you know, to move forward, the relief that was
Case 3:18-cv-01322-KAD Document 359-2 Filed 06/02/21 Page 5 of 5

                                                                          25

   that's -- if the mindset is I'm only going to do what I'm

   ordered to do, we're going to be back here, because of e-mail

   exchanges or something else.

             MS. HOOK:    Your Honor, that's --

             THE COURT:    I appreciate that he asked.       He said,

   Look, please stop putting my client's name in e-mails, and

   apparently that's been complied with, and I think that's

   great.   I don't -- it seems to me that that should have

   occurred to you earlier, but that's not something I'm going

   get involved in.

             MS. HOOK:    Your Honor, I understand that.           Your

   Honor, our client's name is all over all documents, because

   the case -- in many ways, depositions can't be taken without

   using real names, and we have been working very hard to

   contain all of that.

             THE COURT:    Right.

             MS. HOOK:    So I understand, Your Honor.       I just want

   to make sure that I understand what is a violation of an

   order and what is viewed as bad intent on our part that is

   not a violation of an order.

             THE COURT:    Okay.    Well, I think that if I have not

   been clear, it is my order that anything filed in this case

   refer to Peter Roe as Peter Roe and anything that would

   otherwise identify him be appropriately and adequately

   redacted.
